UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2298


CARL R. TOBIAS; TINA BELINDA HARLEY-TOBIAS,

                Plaintiffs - Appellants,

          v.

WAL-MART STORES INCORPORATED ASSOCIATES HEALTH AND WELFARE
TRUST,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:08-cv-02358-CBD)


Submitted:   December 22, 2011             Decided:   January 10, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Blumenthal, BLUMENTHAL & ASSOCIATES, LLC, Landover,
Maryland, for Appellants. Christopher R. Dunn, John W. Leonard,
DeCARO, DORAN, SICILIANO, GALLAGHER & DeBLASIS, LLP, Bowie,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Plaintiffs, Carl R. Tobias and Tina Belinda Harley-

Tobias,     appeal     the   district          court’s     amended     judgment      in

Defendant’s    favor    on   their      state    law     negligence    and   loss    of

consortium claims against it.                 Carl Tobias’s hand was severely

injured when one of Defendant’s employees closed a truck door on

Tobias’s hand after loading a television onto the truck.                             On

appeal, Plaintiffs assert only that the district court committed

reversible     error     when      it     overruled        their      objection      to

Defendant’s    counsel’s      comment         during     closing     argument     that

“[c]ontributory      negligence         and     assumption      of    risk   is     one

percent[,]” and that Tobias’s hand inside the truck while he was

waiting for the television to be secured and the door shut was

“more   than   one     percent.”         We     affirm    the   district     court’s

judgment.

            “[T]he district court is afforded broad discretion in

controlling closing arguments and is only to be reversed when

there is a clear abuse of its discretion.”                      United States v.

Baptiste, 596 F.3d 214, 226 (4th Cir. 2010) (internal quotation

marks and citation omitted).             When reviewing whether a district

court abused its discretion in handling inappropriate conduct

and comments by trial counsel, “the question is simply one of

judgment to be exercised in review with great deference for the

superior vantage point of the trial judge and with a close eye

                                          2
to the particular context of the trial under review rather than

to any general formulations of principle or to assessments of

comparable    comments     in    other      cases.”           Arnold   v.   Eastern       Air

Lines, Inc., 681 F.2d 186, 197 (4th Cir. 1982).                            “Of course if

the conduct challenged is not by applicable standards improper

in the first place, then there can be no abuse of judicial

discretion    in    failing     to    take       any,    or   particular,        action   to

correct it.”       Id. at 195.

            Reviewing      Defendant’s             closing         argument       in      its

entirety, we conclude that Plaintiffs have not established that

counsel’s     comment     during      closing           argument     was    an    improper

statement of Maryland law.                 Even if the comment was improper,

however,     we    find   that       the    magistrate         judge’s      decision      to

overrule Plaintiffs’ objection did not constitute a prejudicial

abuse of discretion.          See United States v. Caro, 597 F.3d 608,

631 (4th Cir. 2010) (“[W]e presume that a properly instructed

jury has acted in a manner consistent with the instruction.”),

pet. for cert. filed., Jan. 10, 2011 (No. 10-8356, 10A482).

            Accordingly,        we   affirm       the     district     court’s     amended

judgment in Defendant’s favor.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  AFFIRMED

                                             3